Citation Nr: 0946172	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for hearing loss, left 
ear. 

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss, right 
ear.  

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  
The Veteran served in Vietnam from October 1967 to October 
1968 and received the Combat Infantry Badge.  His military 
occupational specialty was Ind Fire Crmn.  He participated in 
the Vietnam Counter Offensive Phase III and TET Counter 
Offensive.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Board notes that the prior RO 
decision in October 1994 did not address hearing loss in the 
left ear, therefore, as further discussed in the REMAND 
section of this decision, that issue will be considered an 
initial claim for service connection.  

The issue of service connection for bilateral hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed October 1994 rating decision, the RO 
denied the Veteran's claim for hearing loss, right ear and 
tinnitus because there was no evidence of the disabilities in 
service or within one year after service.  

2.	Evidence received subsequent to the October 1994 RO 
decision is evidence not previously submitted to the RO.  The 
evidence related to an unestablished fact necessary to 
substantiate the claim presented a reasonable possibility of 
substantiating the Veteran's claim.




CONCLUSIONS OF LAW

1.	The October 1994 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for hearing loss, right 
ear is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).  

3.	New and material evidence has been submitted and the claim 
of entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2006 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the July 2006 letter did not provide this 
notice.  A letter was sent to the Veteran in October 2007 
that complied with Kent.  This letter, however, was sent 
after the last adjudication of the issues in the August 2007 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  As explained further in this 
decision, the Veteran's claims are being reopened; therefore, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  Further, the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond as evidenced by the Veteran's response to the 
VCAA letter in October 2007 indicating that he does not have 
further evidence to submit.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, personnel records, DD Form 214, private medical 
records and VA medical records.  The RO also attempted to 
obtain Social Security Administration records; however, no 
records were available.  The appellant was afforded a VA 
medical examination in September 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's current claims involve entitlement to service 
connection for right ear hearing loss and tinnitus.  These 
claims are based upon the same factual basis as previous 
claims, which were last denied in an October 1994 RO decision 
that became final.  As such, it is appropriate for the Board 
to consider this claim as a request to reopen the previously 
denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim was 
denied by the RO in October 1994 because the evidence did not 
show the disabilities in service or within one year after 
service.  The Veteran did not appeal this decision and the 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  

Although the RO reopened the Veteran's claims, such a 
determination, is not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the October 1994 RO decision is the last 
final disallowance with regard to the Veteran's claims, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claims for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In October 1994, the RO reviewed 1994 VA treatment records.  
These records did not show hearing loss or tinnitus.  Since 
October 1994, the Veteran submitted several audiological 
examinations dating from August 1971 to April 2000 showing 
hearing loss.  In the August 1971 VA examination, the 
examiner noted the Veteran's service in Vietnam and indicated 
that the Veteran noticed hearing loss since service in 
Vietnam.  

The Board finds that new and material evidence was submitted.  
The credibility of the Veteran's statements in 1971 is 
presumed.  These statements and evidence of hearing loss in 
1971, shortly after service were not previously submitted to 
agency decision makers.  This evidence also relates to the 
etiology of his disabilities, an unestablished fact necessary 
to substantiate the claims.  This evidence was neither 
cumulative nor redundant of the evidence of record at the 
time of the October 1994 RO decision.  Further, as the 
Veteran is also competent to assert when his hearing loss and 
tinnitus began, this evidence raises a reasonable possibility 
of substantiating the claim.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); see also Charles v. Principi, 16 Vet. App 
370, 374-75 (2002).  

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for right ear hearing loss and tinnitus is 
reopened and the Board will proceed to evaluate the merits of 
the claim on the basis of all evidence of record.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is 
required to decide whether new and material evidence has been 
received preliminarily to addressing merits).  These issues 
are further addressed in the Remand section of this decision.  


ORDER

Having presented new and material evidence, the Veteran's 
claim of service connection for right ear hearing loss is 
reopened.

Having presented new and material evidence, the Veteran's 
claim of service connection for tinnitus is reopened.


REMAND

A VA Examination was conducted in September 2006 for 
bilateral hearing loss and tinnitus.  Once the Secretary 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An opinion is adequate where it is based upon 
consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, if any, in 
sufficient detail so that the Board's evaluation of the 
claimed disability will be a fully informed one.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994) (a medical opinion must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions).  Whether a 
medical opinion is based on sufficient facts and data is an 
important indicator of the probity of that opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302-303 (2008).

In this case, the VA examiner indicated that he reviewed the 
claims file; however, the examiner failed to address the 
August 1971 audiological examinations.  The examiner noted 
the hearing tests in 1984-2000 and the 1967 separation 
examination, however, the audiological tests in 1971 and the 
veteran's statement regarding etiology made shortly after 
service were not addressed.  As such, the Board finds that 
the VA examination is not adequate.  See Stefl, supra.

As combat noise exposure is conceded, the Board finds that 
the August 1971 audiological examinations should be 
considered by the VA examiner.  As the record stands, it is 
unclear if the hearing loss in the 1971 examination was 
caused by acoustic trauma in service or by occupational noise 
exposure after service.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current bilateral hearing 
loss and tinnitus.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination reports 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the bilateral hearing 
loss and tinnitus are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active 
service.  Any opinion expressed should be 
accompanied by supporting rationale, 
including whether the hearing loss in 1971 
was caused by in service acoustic trauma 
or post-service noise exposure.  

2.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


